Citation Nr: 0506889	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-20 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran served on active duty from June 1967 to July 
1970, and from February 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent rating for bilateral pes planus, effective 
June 5, 2000 .  In December 2002 , the veteran filed a notice 
of disagreement (NOD) with the initial rating assigned and 
the RO issued a statement of the case (SOC) in June 2003.  In 
July 2003, the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals).

On his VA Form 9, the veteran checked a box indicating his 
desire for a hearing before a Member of the Board (Veterans 
Law Judge) at the RO (travel board hearing).  In response to 
correspondence by the RO, the veteran indicated, in August 
2003, that he was requesting a hearing before RO personnel 
instead of a travel board hearing.  In December 2004, the 
veteran and his wife offered testimony during a hearing 
before a Decision Review Officer at the RO; a transcript of 
that hearing is of record.

As the veteran has perfected an appeal as to the initial 
rating assigned for bilateral pes planus, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since June 5, 2000 effective date of the grant of service 
connection, the veteran's pes planus has been manifested by 
complaints of bilateral foot pain on use and fatigue.  
Objective findings include bilateral foot deformity (shown to 
be no more than moderate), painless manipulation, full range 
of motion without pain, full strength in both feet, and no 
callosities or swelling.  The veteran also wears arch 
supports. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, 
Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the June 2003 SOC, July 2003 and March and May 2004 
supplemental statements of the case (SSOC), and the RO's 
letters of May 2001 and April 2002, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim. 

The Board also finds that the notice letters of May 2001 and 
April 2002 satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To that end, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letter 
informed him that he could submit statements from individuals 
who had knowledge of his disability and that he was 
ultimately responsible for submitting evidence to support his 
claim.  The letters also requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wished the RO obtain medical records and consider 
evidence.  Pursuant to the aforementioned documents, the 
veteran has also been afforded the opportunity to present 
evidence and argument in support of his claim. 

The Board notes that the VCAA notice letters of May 2001 and 
April 2002 were issued in connection with the initial 
petition to reopen the claim for service connection for 
bilateral pes planus.  Although the rating decision on appeal 
granted service connection for bilateral pes planus, the 
veteran submitted a notice of disagreement (NOD) with the 
initial rating that was assigned for the disability.  In such 
situations, VA's General Counsel has held that further notice 
of the VCAA is unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In its opinion, the General Counsel held that if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives an 
NOD that raises a new issue, section of 7105(d) requires VA 
to take proper action and issue an SOC if the disagreement is 
not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  The Board is bound in 
its decisions by the precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  See 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all of these requirements have been met in the instant 
case. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were not provided before the 
rating action on appeal; however, the Board finds that any 
lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.

As noted above, the RO issued the June 2003 SOC, and July 
2003 and March and May 2004 SSOC explaining what was needed 
to substantiate the veteran's claim and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of May 2001 and April 2004.  Private 
medical records were submitted by the veteran and obtained by 
the RO through signed authorization forms.  In addition, VA 
Medical Center (VAMC) medical records have been associated 
with the claims file and the veteran was afforded a VA 
examination.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran.  Medical 
records identified by the veteran were obtained, he was 
afforded a VA examination (and that examination report is of 
record), and the transcript of his requested RO hearing is of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Background

Private medical records from Dr. Glaser, dated in 1999 and 
2000, note treatment for bilateral pes planus.  The veteran 
complained of bilateral foot pain, which was treated 
unsuccessfully with anti-inflammatories and orthotics.  

Treatment records from Bruce Chapman, D.P.M., dated in August 
2001, indicate the veteran had complaints of heel and foot 
pain.  He had been fitted with orthotics in April 2001, which 
helped alleviate some of the bilateral foot pain.  

During a July 2002 videoconference hearing (in connection 
with the prior claim for service connection), the veteran 
stated that he had tired, aching, painful feet that improved 
with rest.  He was currently taking medication and wore arch 
supports.  

Medical records from Gregory G. Young, D.P.M., dated from May 
to October 2002, reflect treatment for the veteran's 
bilateral pes planus.  He complained of painful arches and 
heel pain with the right greater than the left.  Objectively, 
there were no breaks in the integrity of the skin, signs of 
any foreign body, or any infectious process.  With regard to 
orthopedic evaluation, the veteran had very significant pes 
planus bilaterally with normal range of motion in the ankle 
and foot joints.  There was normal muscle strength against 
resistance with the extrinsic muscles.  The veteran had a 
normal heel-to-toe gait and was considered neurologically 
intact.  There was no evidence of radiculopathy.  X-rays 
revealed calcaneal, exial and lateral, right.  In August 
2002, he was put on anti-inflammatory medication.  The 
following month, the veteran reported that he had been doing 
better, but stopped his medication because it upset his 
stomach.  He also reported that his fascitis started to 
flare-up again.  In October 2002, the veteran reported a 50 
percent improvement with his orthotic and he did not start to 
have pain until the end of the day, which was recurrent.  He 
had palpable bogginess in the plantar medical tubercle with 
the right greater than the left.  A series of injections were 
recommended.  

A statement from Dr. Young, dated in December 2002, indicates 
the veteran was seen to follow-up on his bilateral foot pain.  
Dr. Young indicated that medication, orthotics, anti-
inflammatory drugs, and injections have not helped.  The 
physician indicated that, since the veteran's pes planus had 
not responded to conservative treatment, there was nothing 
else he could do to cure the problem.

The veteran underwent a VA examination in May 2003.  The 
veteran did not report any symptoms at rest, but indicated he 
had pain and fatigue in his feet with walking or standing.  
The veteran's gait was within normal limits.  On examination 
of the feet, there were no signs of abnormal weight bearing.  
Both feet were tender and there was a moderate degree of 
valgus present on each foot, which could be corrected with 
manipulation.  There was no forefoot/midfoot malalignment, 
but there was deformity of inward rotation of the superior 
portion of the os calcis.  As both the right and left 
Achilles tendon, there was mal-alignment with inward bowing, 
which could be corrected by manipulation.  Manipulation of 
the Achilles tendons did not produce pain.  Hallux valgus of 
the right foot was present and the degree of angulation was 
slight.  The examiner noted that the veteran had limitations 
with standing and walking due to pain.  The veteran wore arch 
supports, but this did not relieve his pain and symptoms.  X-
rays of the feet on weight bearing were within normal limits. 

A statement dated in July 2003 from Jeffrey B. Pupp, D.P.M., 
indicated that physical examination and x-ray review revealed 
that the veteran had severe flat feet.  The physician fitted 
him with custom molded fiberglass orthotics; however, the 
veteran continued to experience pain.  After a cortisone shot 
and adjustments to his arch supports, he seemed to respond to 
orthotic control.  The physician noted that the veteran's 
feet were still a little painful, but he was doing well with 
conservative care.  

During the October 2003 RO hearing, the veteran testified 
that he had pain with walking and at rest.  His feet were 
painful and cold, and injections resulted in improvement that 
only lasted a couple of days.  He denied swelling of his feet 
on use and calluses.  His wife testified that the veteran's 
foot pain limited him tremendously and that he would ride his 
lawnmower to an outdoor shed rather than walk.

VAMC medical records, dated from September 2003 to April 
2004, note continued complaints of bilateral foot pain.  In 
December 2003, the veteran reported pain with weight bearing 
and after rest.  On examination, there was mild, bilateral 
heel soreness.  There was no cellulitis or abscess.  Range of 
motion of the feet did not produce pain.  In March 2004, 
modification of his orthotics did not result in improvement 
of his pain.  

III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Bilateral pes planus is rated in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 5276 (2004).  Under that Code, a 10 
percent evaluation is warranted for moderate pes planus, and 
requires the weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  A 20 percent evaluation is warranted 
for severe unilateral pes planus and requires objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 30 
percent evaluation is warranted when the criteria for 20 
percent rating are met, bilaterally.  A 50 percent evaluation 
is warranted for pronounced bilateral pes planus and requires 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

After careful consideration of the the evidence in light of 
applicable criteria, the Board finds that the weight of the 
medical evidence establishes that the criteria for an initial 
rating greater than 10 percent for bilateral pes planus have 
not  been met at any time since the effective date of  the 
grant of service connection..

Since the January 5, 2000 effective date of the grant of 
service connection, the veteran's disability has been 
manifested, primarily, by complaints of bilateral foot pain 
on use and fatigue.  Some deformity has been noted; however, 
there also has been painless manipulation, full range of 
motion without pain, full strength in both feet, and no 
callosities or swelling.  The evidence also demonstrates that 
the veteran  wears arch supports.  The Board finds that these 
symptoms are indicative of overall moderate disability, which 
is consistent with the initial 10 percent rating assigned. 

Although Dr. Young and Dr. Pup have characterized the 
veteran's bilateral pes planus as very significant and 
severe, objective findings do not indicate that the 
manifestations of pes planus meet the criteria for a higher 
rating.  As indicated above, the primary manifestation of the 
veteran's pes planus is accentuated pain with use.  That is 
to say, statements and testimony offered indicate that the 
veteran's activities are greatly limited due to pain 
associated with walking and standing.  Based on these 
statements from the veteran and his wife, it appears that 
there has been a progression in foot pain despite anti-
inflammatories, injections, and orthotics, which have been 
shown to periodically provide temporary relief of symptoms.  
In May 2003, he also reported bilateral foot fatigue.  While 
these symptoms may  inconvenience the veteran, they do not, 
in and of themselves, provide an adequate basis for a higher 
rating without additional qualifying symptomatology.  In this 
regard, the Board points out that, arguably, pain and fatigue 
as symptoms of pes planus (and any functional loss associated 
therewith) is already contemplated in the rating criteria of 
Diagnostic Code 5276; hence, they would not provide a basis, 
alone, for any higher evaluation.  In any event, the veteran 
has only reported flare-ups of fascitis and not specifically 
pes planus, and objective findings have revealed full muscle 
strength against resistance.

As regards other designated symptoms required for a higher 
evaluation, the Board notes that while some deformity was 
noted on May 2003 VA examination report, the findings did not 
indicate that the deformity was severe or marked.  Deformity 
was found in the inward rotation and a moderate valgus was 
noted in each foot; however, these findings, without more, do 
not in any way suggest the level of marked deformity 
contemplated in higher rating.  Additional findings that 
provide further support for this conclusion include normal 
heel-to-toe gait and normal x-rays of feet on weight bearing; 
there also have been no  signs of abnormal weight bearing.  

Noted among the evidence are the reports of  examinations in 
2002 and 2003 that have shown range of motion of the 
veteran's feet was full and painless.  Moreover, deformity 
and mal-alignment found in May 2003 were noted to be 
correctable by manipulation and such correction was not 
accompanied by pain.  

In addition, there has been no evidence of swelling on use or 
characteristic callosities.  During the October 2003 hearing, 
the veteran specifically denied the presence of foot swelling 
and calluses.  The medical evidence dated in 2002 also shows 
that there were no breaks in the integrity of the skin or any 
infectious process in the feet.  VAMC records show in 2003 
that there was no evidence of cellulitis or abcess.

Under these circumstances, the Board finds that, since the 
June 5, 2000 effective date of the grant of service 
connection for bilateral pes planus, the symptoms associated 
with that disability have resulted in no more than moderate 
overall disability, consistent with the 10 percent rating 
assigned.  As there is no basis for assignment of more than 
the initial 10 percent rating at any stage, there is no basis 
for staged rating, pursuant to Fenderson, and the claim for a 
higher rating must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral pes 
planus is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


